PER CURIAM.
This is a civil action instituted by Walter H. Duisberg against the Alien Property Custodian. Duisberg has appealed to us from orders of the District Court fixing a definite date for trial, denying Duisberg a continuance, and dismissing the complaint with prejudice when Duisberg refused to proceed with the case after the continuance was denied.
It is well settled that such matters are peculiarly within the discretion of the District Court and the decisions of that Court should be disturbed on appeal only if there has been a clear abuse of discretion. We are convinced, after a careful inspection of the record, that there has been no abuse of discretion here.
The judgment of the District Court is affirmed.